Order filed August 10, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00141-CV
                                  ____________

                      WLSC INCOPRO, LLC, Appellant

                                           V.

               ADMIRAL INSURANCE COMPANY, Appellee


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-24459

                                    ORDER

      Appellant is not represented by counsel in this appeal. Rather, appellant is
attempting to represent itself pro se through a corporate officer who is not an
attorney. Except for the performance of ministerial tasks, corporations may appear
and be represented only by a licensed attorney. Kunstoplast of Am., Inc. v.
Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996); see also Dell
Dev. Corp. v. Best. Indus. Uniform Sup. Co., 743 S.W.2d 302, 303 (Tex. App.—
Houston [14th Dist.] 1987, writ denied).

      Accordingly, we order appellant to retain counsel for this appeal and to
provide proof of the retention on or before September 10, 2021. Appellant’s
counsel will also need to file an amended notice of appeal. See Tex. R. App. P.
25.1(g). If appellant does not comply, the court will dismiss the appeal on its own
motion for failure to comply with our order. See Tex. R. App. P. 25.1(b), 42.3(c).

                                      PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.